County Covets — Estates—Jurisdiction First Assumed. — When one county-court lias regularly assumed and is exercising jurisdiction over the estate of a deceased person, it necessarily excludes every other county court from thereafter assuming jurisdiction over the matter.Coroners — Statutory Proceeding. — The disposition of the property of a decedent by a coroner is a statutory proceeding, and the requirements of the law in that respect must be strictly complied with by one seeking to defend his possession or expenditure of a decedent’s property on that ground.Administrator de Son Tort — Conversion. — The payment of claims against an estate by one who assumes to act as administrator thereof under an appointment void for want of jurisdiction in the court making the appointment, will not constitute a defense to an action brought by the rightful administrator for conversion of the property of the estate.Reversed.The complaint alleges, in substance, that on or about September 5, 1889, one Yee Yuey, sometimes called Yuen, died intestate in Douglas county, and at the time of his